392 F.2d 979
INDIA SUPPLY MISSION and the President of India, Plaintiff-Appellant,v.PANOCEANIC TANKERS CORPORATION, as Owner of the S. S. PANOCEANIC FAITH, Petitioner-Appellee.
No. 445.
Docket 32093.
United States Court of Appeals Second Circuit.
Argued April 24, 1968.
Decided April 24, 1968.

Appeal from order of the United States District Court for the Southern District of New York, Sylvester J. Ryan, J., denying motion of the plaintiff to vacate and/or modify an ex parte restraining order.
Robert E. Meshel, New York City (O. Taft Nelson and Baker, Nelson, Williams & Mitchell, New York City, on the brief), for plaintiff-appellant.
Eli Ellis, New York City (David C. Wood, Francis L. Gannon, and Hill, Betts, Yamaoka, Freehill & Longcope, New York City, on the brief), for appellee.
Before HAYS, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the District Court is affirmed without adopting the reasoning given by the trial court for its holding.